Citation Nr: 1829132	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection to a lumbar spine disability, to include as secondary to a service-connected disability.
 
2.  Entitlement to service connection for a right lower extremity disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left lower extremity disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Christopher N. Godios, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

In July 2016, the Board remanded the appeal for development.  The appeal was last readjudicated in a February 2018 Supplemental Statement of the Case.  

In March 2018, the Veteran's attorney requested that the Veteran be afforded an additional hearing before a Veterans Law Judge; however, as noted above, the Veteran was afforded a hearing before the undersigned which addressed the issues listed above.  The Veteran's representative was present at the hearing in May 2014.  
As the Veteran has already had a hearing before the undersigned and he has not provided good cause for an additional hearing, the request is denied.  See 38 C.F.R. § 20.700(a) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Lumbar Spine Disability

The Veteran is seeking entitlement to service connection for a lumbar spine disability; specifically, he asserts his lumbar spine disability is due to or aggravated by his service-connected bilateral pes planus or his service-connected knee disabilities.  See, e.g., Statement dated February 2009; Hearing testimony dated May 2014.  October 2016 VA treatment records show degenerative disc disease of the lumbar spine with bilateral radiculopathy.  

In July 2016, the Board remanded the appeal for a VA examination and opinion regarding the etiology of the Veteran's claimed lumbar spine disability.  The Veteran was afforded a VA examination in October 2016.  The VA examiner opined that the Veteran's lumbar spine disability was less likely than not due to service or a service-connected disability.  However, the examiner did not offer rationale in support of the opinion except to state that the Veteran's lumbar spine disability is most likely age-related.  The October 2016 VA examiner noted the Veteran's contentions of altered gait, but he did not provide support for his opinion that the Veteran's lumbar spine disability was age-related and not aggravated or caused by service-connected bilateral foot or knee disabilities.  

The Veteran contends this opinion is inadequate.  See Veteran's correspondence dated March 5, 2018; see also Case analysis dated April 2010.  The Board agrees.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.)  

Bilateral Lower Extremity Disability

In regard to the Veteran's claim for a bilateral lower extremity disability, including sensory loss, the Board finds the October 2016 VA opinion is inconsistent with the medical evidence of record and inadequate for adjudication purposes.

The October 2016 examiner opined that the Veteran's altered gait was due to his claimed bilateral leg sensory disability; however, the Board notes the Veteran was evaluated by SSA in April 2010 and was found to have bilateral pes planus that reduced his ability to ambulate effectively and resulted in deformity.  See Case analysis dated April 2010.  The Veteran contends these records indicate his antalgic gait is associated with his service-connected pes planus disabilities.  See Veteran's correspondence dated March 5, 2018; see also Case analysis dated April 2010.  The Board finds an additional opinion should be obtained to address the etiology of the Veteran's bilateral lower extremity disability.  Barr, 21 Vet. App. at 303.

Bilateral Hip Disability

The October 2016 examiner opined that the Veteran's bilateral pes planus or bilateral knee disabilities did not cause or aggravate bilateral hip disabilities; however, the examiner did not provide any rationale for his opinion.  While the examiner notes that he reviewed the Veteran's contentions, the examiner did not discuss the contention of aggravation of bilateral hip disabilities by the service-connected foot and knee disabilities.  The October 2016 VA opinion is inadequate for adjudication purposes and an additional opinion should be obtained.  Id.




TDIU

The Veteran contends he is unable to obtain or maintain employment due to service-connected disability.  See May 2009 VA Form 21-8940.  As development of the service connection claims may impact the claim for TDIU, this issue is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, the Board finds a VA opinion is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Obtain VA opinions from a different examiner to determine the etiology of the Veteran's lumbar spine, bilateral hip, and bilateral lower extremity disabilities.  

The VA examiner is directed to provide the following opinions:  

a)  Whether it is as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability was caused or aggravated (worsened beyond the normal progression of the disease) by the service-connected bilateral pes planus or bilateral knee disabilities.  See Veteran's correspondence dated March 5, 2018 (receipt date of March 21, 2018); see also Case analysis dated April 2010.  

b)  Whether it is as likely as not (50 percent or greater probability) that any currently diagnosed bilateral leg disability (including sensory loss) was caused or aggravated (worsened beyond the normal progression of the disease) by the service-connected bilateral pes planus or bilateral knee disabilities.  See Veteran's correspondence dated March 5, 2018 (receipt date of March 21, 2018).  

c)  Whether it is as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hip disability was caused or aggravated (worsened beyond the normal progression of the disease) by the service-connected bilateral pes planus or bilateral knee disabilities.  See Veteran's correspondence dated March 5, 2018 (receipt date of March 21, 2018).  

A clear rationale for all opinions is required.

3.  Then, obtain an opinion on the functional impact of the Veteran's service-connected disabilities on his ability to obtain or maintain employment. 

An appropriate VA clinician should review the file, noting the Veteran's education and past work experience, as well as the findings from the Social Security Administration and from the September 2016 and May 2017 VA examinations. The clinician should comment on the impact of the Veteran's service-connected disabilities on his ability to work without regard to age or impact of any nonservice-connected disability.
 
4.  Then, readjudicate the appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




